Citation Nr: 0432799	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  04-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a May 1970 
rating decision that granted service connection for residuals 
of a gunshot wound to the right forearm, and assigned a 20 
percent rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found there was no clear and unmistakable 
error in a May 1970 rating decision that granted service 
connection for residuals of a gunshot wound to the right 
forearm, and assigned a 20 percent rating.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
residuals of gunshot wound to the right forearm was granted 
by the RO in a May 1970 rating decision, and a 20 percent 
rating was assigned for residuals of the fractured radius 
associated with that injury.  The veteran did not appeal the 
decision and it became final.  

2.  The May 1970 rating decision that assigned a 20 percent 
rating pursuant to Diagnostic Code 5212 for residuals of a 
gunshot wound to the right forearm was reasonably supported 
by evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

The May 5, 1970 rating decision that granted service 
connection for residuals of a gunshot wound to the right 
forearm and assigned a 20 percent rating did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the VCAA is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

II.  Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error 
(CUE) in the May 5, 1970 rating decision that granted service 
connection for residuals of a gunshot wound to the right 
forearm and assigned a 20 percent rating.  He did not appeal 
this decision, and it is thus considered final, although it 
may be reversed if found to be based upon CUE.  Legal 
authority provides that, where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised, 
and, for the purposes of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2004).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  
The laws and regulations in effect at the time of the May 
1970 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310 (1970) 
[now codified at 38 U.S.C.A. § 1110 (West 2002)]; 38 C.F.R. 
§ 3.303 (1970).  Disability evaluations were determined by 
the application of VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1970).  Where there was a 
question as to which of two evaluations shall be applied, the 
higher evaluation would be assigned if the disability picture 
more nearly approximated the criteria for that rating.  
Otherwise the lower rating would be assigned.  38 C.F.R. § 
4.7 (1970).  

The veteran's residuals of a gunshot wound to the right 
forearm were assigned a 20 percent rating pursuant to 
Diagnostic Code 5212.  Under that diagnostic code, a 
20 percent rating was assigned for nonunion in the upper half 
of the radius, and for nonunion in the lower half without 
loss of bone substance or deformity, if on the minor side.  A 
30 percent rating was warranted for nonunion of the lower 
half of the radius on the minor side with false movement, 
loss of bone substance (one inch or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (1970).  

Disabilities due to residuals of muscle injuries were 
evaluated pursuant to 38 C.F.R. §§ 4.55, 4.56, according to 
muscle groups and based on recognition of slight, moderate, 
moderately severe and severe muscle impairment.  38 C.F.R. § 
4.54 (1970).  

Muscle injuries in the same anatomical segment, or affecting 
the movements of a single joint, would not be combined, but 
instead, the rating for the major group affected would be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  With 
definite limitation of the arc of motion, the rating for 
injuries of muscles affecting motion within the remaining may 
have been combined but not to exceed ankylosis at 
"intermediate" angle.  38 C.F.R. § 4.55(a), (c) (1970).  

A slight muscle disability resulted from a simple wound of 
muscle without debridement or infection.  History included 
brief treatment of a superficial wound in service and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
included minimal scarring; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(a) (1970).  

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History included 
service department records or other evidence of in-service 
treatment for the wound and a record in the file of 
consistent complaint from first examination forward of one or 
more of the cardinal signs and symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1970).  

The regulations in effect in 1970 further provided that a 
compound comminuted fracture with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damages.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  38 
C.F.R. § 4.72 (1970).  

Additionally, the regulations in effect in 1970 noted that 
through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangement bring about fatigue 
and pain, thus further interfering with the function of the 
part.  38 C.F.R. § 4.47 (1970).  

Ratings for specific muscle groups were provided in 38 C.F.R. 
§ 4.73.  Diagnostic Codes 5307 and 5308 relate to the 
forearm.  For muscles arising from the internal condyle of 
the humerus, moderate impairment warranted a 10 percent 
rating (minor or major); moderately severe impairment 
warranted a 20 percent (minor) or 30 percent (major) rating.  
Severe impairment warranted a 30 percent (minor) or 
40 percent (major) rating.  38 C.F.R. § 4.73, Diagnostic Code 
5307 (1970).  

For muscles arising mainly from the external condyle of the 
humerus, moderate impairment warranted a 10 percent rating 
(minor or major); moderately severe impairment warranted a 20 
percent rating (minor or major); and severe impairment 
warranted a 20 percent (minor) or 30 percent (major) rating.  
38 C.F.R. § 4.73, Diagnostic Code 5308 (1970).  

In this case, the veteran argues that the May 5, 1970 rating 
decision that granted service connection for residuals of a 
gunshot wound to the right forearm and assigned a 20 percent 
rating was clearly and unmistakably erroneous because the RO 
failed to consider, or misapplied, the relevant laws and 
regulations; and failed to fulfill the duty to assist the 
veteran in the development the claim.  The claim is viable.  

However, based on a review of the record, the Board finds the 
RO correctly applied all the relevant laws and regulations in 
existence at the time of the May 1970 rating decision.  In 
summary, the laws and regulations in effect at that time 
provided that disability ratings for residuals of gunshot 
wounds were to be based upon loss of function of the affected 
part.  The disability could be rated under either the 
musculoskeletal codes or the muscle group codes.  

The veteran's service medical records showed that he 
sustained a gunshot wound to the right forearm in February 
1968.  His right radius was fractured and repaired with a 
plate and iliac graft.  In November 1968, physical 
examination showed that the wound was well-healed.  He had 
normal range of motion with some crepitus on pronation.  He 
was placed on a physical profile that limited lifting and 
using heavy equipment for 90 days.  In October 1969, clinical 
evaluation showed minimal symptoms except when he was 
carrying things.  The wounds were reported to be well-healed.  
Pronation was limited by 30 degrees; supination was full.  An 
X-ray showed that the plate was in place and there was good 
healing of the bones.  Upon separation examination in October 
1969, it was noted that the veteran was left-handed.  

Upon VA examination in March 1970, it was reported that the 
veteran sustained a gunshot wound to the right forearm in 
Vietnam that resulted in a fractured radius.  He was 
hospitalized in Vietnam, Hawaii, and then Fort Knox and he 
was discharged in July 1968.  He was returned to duty with a 
T-3 profile.  The veteran related that he had pain in the 
right forearm when lifting or grasping.  He also experienced 
a sensation that the arm gave out on him at times.  He stated 
that twisting of the arm was limited at extremes by 20-25 
percent.  The clinician noted that the veteran was left-
handed.  Physical examination revealed that the right forearm 
was not limpid.  He had normal associated movements when he 
walked.  There was a vertical scar in the middle third volar 
surface of the right firearm that was well-healed, and a 
somewhat longer scar in the upper third of the volar surface 
that was also well-healed.  Circumferential measurements were 
equal in the upper third and lower thirds of the forearm, but 
in the middle third, the right side was half-inch less than 
on the left.  Range of motion of the wrists were full, free, 
and complete.  There was no atrophy in the palm or dorsum of 
the right hand.  Motions of the fingers were full, free and 
complete.  There was some loss of sensation on the volar 
surface of the right forearm.  There was a small scar on the 
middle third of the posterior right forearm that had some 
pull when the wrist was hyper-extended which indicated that 
that part was adherent.  Supination of the right forearm was 
from 0 degrees to approximately 75 degrees.  Motions of the 
shoulders and elbows were full, free, and complete.  There 
was a well-healed scar on the left ileum from the bone graft.  
There was no hump, bump, bow or deformity in the right 
forearm that indicated any mal-alignment.  The diagnosis was 
residuals of a gunshot wound to the right forearm.  

The Board finds that the RO applied the correct statutory and 
regulatory provisions to the correct and relevant facts, and 
the RO's decision to assign a 20 percent rating pursuant to 
Diagnostic Code 5212 was not clearly erroneous.  The 
veteran's representative correctly pointed out that the wound 
to the right forearm was a through and through wound with a 
comminuted fracture of the radius.  Nevertheless, the most 
important symptom in rating muscle injuries is the extent of 
the disability associated with the muscle or muscles that 
were affected.  Here, the clinical reports from service and 
upon VA examination in April 1970 did not report any muscle 
damage; the most severe aspect of the injury appeared to be 
the fractured radius.  Therefore, although the record 
established that the veteran had a comminuted fracture of the 
radius, there were no clinical findings demonstrating muscle 
damage which was required in order for the disability to be 
classified as severe and rated pursuant to the diagnostic 
codes pertaining to muscle groups.  Moreover, in light of 
38 C.F.R. § 4.72 which specifically stated that there were 
some locations where muscle damage might be minimal such that 
the requirements for severe ratings were not necessarily met, 
the RO's conclusions and decision to rate the disability 
under Diagnostic Code 5212 may not be considered undebatably 
erroneous.  

In this regard, the Board further notes that, in light of the 
clinical findings, it would be speculative to determine what 
the appropriate muscle group affected would be -- Muscle 
Group VII or VIII.  Under the regulations in effect in 1970, 
a 30 percent rating for severe injury could only be granted 
for a minor arm (the veteran's service medical records and 
the April 1970 VA examination specifically report that he was 
left hand dominant; hence, his right arm was the minor arm) 
with injury to Muscle Group VII.  The highest rating 
available for severe injury to Muscle Group VIII was 20 
percent for a minor arm, which is the rating the veteran was 
assigned under another Diagnostic Code.  

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in May 1970, or that they 
disagree with the diagnoses provided in service and upon VA 
examination in April 1970, the Board notes that such 
disagreement alone is insufficient to constitute CUE.  See 
Russell, Fugo, supra.  The Board wishes to emphasize that the 
Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes "errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  

The veteran and his spouse testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C. 
in October 2004.  They asserted that the veteran's service 
medical records were incomplete and that X-ray reports from 
his hospitalization at Tripler Army Hospital would show the 
muscle damage associated with the wound.  However, there is 
no indication in the file showing that the veteran's service 
medical records are incomplete or that any other records are 
available.  The Board observes that X-rays are used 
specifically to view bones, not muscles.  Hence, additional 
X-ray reports would not provide any additional information.  

The Board acknowledges that the recent VA examination in 
May 1999 concluded that the veteran had extensive muscle 
damage in the forearm.  However, this report obviously was 
not in the file at the time of the May 1970 rating decision.  
The Court has also held that, when a CUE claim is based upon 
an asserted failure to provide an examination or that the 
examination was inadequate, "[t]here is no way of knowing 
what such an . . . examination would have yielded[,] . . . so 
it could not be concluded that it 'would have manifestly 
changed the outcome', Russell, [3 Vet. App. at 313]."  
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  Here, the 
RO correctly relied on the clinical reports that were in the 
record.  

In conclusion, the Board finds that the May 5, 1970 rating 
decision was reasonably supported by the evidence of record, 
correctly applied prevailing legal authority, and was not 
undebatably erroneous.  Furthermore, the RO, in May 1970, had 
before it the correct facts as they were known at the time, 
and the RO's alleged breach of the duty to assist cannot 
constitute CUE.  Hence, the veteran's claim that there was 
clear and unmistakable error in the May 5, 1970 rating 
decision must be denied.  


ORDER

The claim that there was clear and unmistakable error in a 
final May 1970 rating decision that granted service 
connection for residuals of a gunshot wound to the right 
forearm and assigned a 20 percent rating is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



